     Case 8:19-cr-00061-JVS Document 595 Filed 07/26/21 Page 1 of 5 Page ID #:10885




 1   Michael J. Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
 3   17 Corporate Plaza, Suite 254
     Newport Beach, California 92660
 4   Tel (949) 481-4900
     Fax (949) 706-9994
 5
 6   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
12               Plaintiff,                        DEFENDANT’S REQUEST FOR AN
                        v.                         IMMEDIATE INQUIRY BY THE COURT
13
14   MICHAEL JOHN AVENATTI,
15               Defendant.
16
17
18         Defendant Michael John Avenatti (“Mr. Avenatti”), through advisory counsel, H.
19   Dean Steward, hereby files his request for an immediate inquiry by the Court relating to
20   the attached social media post that the defense was just made aware of earlier today.
21         On Sunday morning at 10:30 a.m., government witness Ms. Jury Regnier’s
22   counsel, Mr. John Barton, alerted the government (AUSA Brett Sagel) to the attached
23   social media post. See Exhibit A. The post may evidence juror misconduct.
24   Inexplicably, the government sat on this information and failed to bring it to the attention
25   of the defense until approximately 24 hours later (earlier today at approximately 10:27
26   a.m.), even though Mr. Steward was in contact with the government during Sunday and
27   earlier today in connection with other issues raised by the government. To the
28
     Case 8:19-cr-00061-JVS Document 595 Filed 07/26/21 Page 2 of 5 Page ID #:10886




 1   defendant’s knowledge, the government also did not alert the Court.
 2         The post, which is from Twitter, is deeply troubling and states, among other
 3   things, “I am the juror who can see thru the confusing [pile of feces emoji] MA is
 4   antagonizing his client with.” Accordingly, the defendant respectfully requests that the
 5   Court inquire at the earliest possible opportunity as follows:
 6         1. Request that the government explain why it did not alert the Court and the
 7            defense immediately upon receipt of the email from Mr. Barton;
 8         2. Ask that the government disclose any steps it has taken to discover the identity
 9            of the author and the results of those efforts;
10         3. Conduct individualized voir dire of the jurors and alternates to ensure that no
11            juror or alternate has posted to social media or the internet concerning Mr.
12            Avenatti or the case, researched Mr. Avenatti or the case on the internet or on
13            social media, or been exposed to any social media or news concerning Mr.
14            Avenatti or the case in the last two weeks; and
15         4. Authorize the issuance of an immediate subpoena to Twitter to discover the
16            identity of the author of the post.
17
18    Dated: July 26, 2021                      Respectfully submitted,
19
                                               /s/ Michael J. Avenatti
20
                                               Defendant
21                                             MICHAEL JOHN AVENATTI
22
23
24
25
26
27
28
                                                    2
     Case 8:19-cr-00061-JVS Document 595 Filed 07/26/21 Page 3 of 5 Page ID #:10887




 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    EXHIBIT A
Case 8:19-cr-00061-JVS Document 595 Filed 07/26/21 Page 4 of 5 Page ID #:10888
     Case 8:19-cr-00061-JVS Document 595 Filed 07/26/21 Page 5 of 5 Page ID #:10889




 1

 2                                CERTIFICATE OF SERVICE
 3
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4
 5   age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California

 6   92660. I am not a party to the above-entitled action. I have caused, on July 26, 2021,
 7
     service of the:
 8
 9
        DEFENDANT’S REQUEST FOR AN IMMEDIATE INQUIRY BY THE COURT

10   on the following party, using the Court’s ECF system:
11
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
12
     I declare under penalty of perjury that the foregoing is true and correct.
13
14   Executed on July 26, 2021
15
                                             /s/ H. Dean Steward
16
                                             H. Dean Steward
17
18
19
20
21
22
23
24
25
26
27
28
